Citation Nr: 1430410	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  13-28 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The Veteran served on active duty from August 1999 to August 2004 and from July 2005 to April 2009.  

He appealed to the Board of Veterans' Appeals (Board/BVA) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

He has requested a videoconference hearing before the Board, and the RO has not honored this request, so the Board is remanding his claims to the RO since the Agency of Original Jurisdiction (AOJ) and because the RO is responsible for scheduling this type of hearing.


REMAND

In his September 2013 Substantive Appeal (on VA Form 9), the Veteran indicated he wanted a videoconference hearing before a Veterans Law Judge (VLJ) of the Board.  For some unexplained reason, this hearing was never scheduled, however, and he is entitled to this hearing before deciding his appeal of these claims.  See 38 C.F.R. § 20.700(a) and (e) (2013).

Accordingly, these claims are REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a VLJ of the Board at the earliest opportunity.  Notify the Veteran of the date, time and location of his hearing.  Put a copy of this letter in his claims file.  If he changes his mind and elects not to have this hearing, or fails to report for it on the date it is scheduled to occur, then also document this in the claims file.

He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U. S. Court of Appeals for Veterans Claims (Court/CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



